Filed 5/2/16 P. v. Bosley CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F069448
    Plaintiff and Respondent,
                                                                            (Super. Ct. Nos. F13909625 &
    v.                                                                               F13909564)

ROBERT DEWAYNE BOSLEY,
                                                                                         OPINION
    Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. James
Petrucelli, Judge.
         Jean M. Marinovich, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Catherine Chatman and Janet E.
Neeley, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Levy, Acting P.J., Poochigian, J. and Pen᷈a, J.
       Appellant Robert Dewayne Bosley appeals his convictions under Penal Code
sections 290.11, subdivision (b), and 290.012, subdivision (c), for failing to register as a
sexual offender. Section 290.11, subdivision (b) requires transient sexual offenders to
update their registration within five working days of moving to a residence. Section
290.012, subdivision (c) requires transient sexual offenders to update their registration at
least every 30 days if they remain transient. Appellant, convicted following a bench trial,
alleges that insufficient evidence supports both convictions. For the reasons set forth
below, we affirm.
                   FACTUAL AND PROCEDURAL BACKGROUND
       Appellant was convicted on June 15, 2000, of violating Penal Code section 289,
subdivision (a).1 As a result, he is subject to a lifetime requirement that he register as a
sexual offender.
       On November 28, 2012, appellant registered as a transient because he was about to
become homeless. Appellant did not register again until January 16, 2013. At that time,
appellant disclosed his residence as 4219 North Kavanaugh—his mother’s address.
       On January 15, 2013, Fresno Police Officer Alfred Lopez, Jr. was investigating
appellant’s registration status. Officer Lopez discovered that, by at least January 7, 2013,
appellant was identified as out of compliance.
       Upon further investigation, Officer Lopez found that appellant had been contacted
by the police on December 30, 2012, and that information from that contact showed
appellant’s address as 4219 North Kavanaugh. Based on this information, Officer Lopez
and three others went to the Kavanaugh address at 5:01 p.m. on January 15. Appellant
was located at the address and arrested for violating his registration requirements.
       After appellant’s arrest, Officer Lopez interviewed appellant’s mother, Brenda
Cooley. The interview was recorded. In the course of that discussion, Ms. Cooley made


1      All statutory references are to the Penal Code, unless otherwise noted.


                                              2.
several statements regarding appellant’s living situation. Ms. Cooley confirmed multiple
times that appellant was living with her temporarily, until he could get his own place.
When asked how long appellant had been staying at the Kavanaugh address, Ms. Cooley
stated it had been a “couple of weeks.” When told it was “obvious [appellant is] not
homeless,” Ms. Cooley responded: “Not now yeah.” And when told that, although
appellant had registered as transient, it was obvious that Ms. Cooley had taken her son in
to help him, Ms. Cooley responded: “Yeah. You know he’s going to school[;] can’t
leave him out here in this cold.” In addition, Ms. Cooley confirmed that appellant had
been sleeping either on the floor or on the couch, and that he had brought his own
toothbrush, toothpaste, deodorant, and cologne to the house.
       Appellant was ultimately charged with two counts relating to his failure to
register. Count 1 alleged a violation of section 290.011, subdivision (b), failure by a
transient to register a residence. Count 2 alleged a violation of section 290.012,
subdivision (c), failure by a transient to update their registration. It was further alleged
that appellant had suffered a prior serious felony. Appellant pled not guilty and a bench
trial was held.
       At the trial, Ms. Cooley was called as a witness for the People. Ms. Cooley
testified that appellant was not staying with her in the early part of 2013 and that he had
only stayed at her house one day prior to his arrest. Ms. Cooley denied previously telling
the police that appellant had been staying with her and suggested the transcript of that
conversation had been altered.
       For the defense, appellant testified on his own behalf. Appellant confirmed that he
registered as a transient on November 28, 2012. Appellant testified that he stayed at the
Regional Medical Center, with a friend, in a car, or with the mother of his child while he
was transient. The mother of appellant’s child lived near the intersection of Marks and
Ashlan Avenues, near the location where appellant was contacted by police on December
30.

                                              3.
       Although appellant claimed he did not receive permission to move into his
mother’s house until January 16, he confirmed that he started sleeping there “sometime in
January” because he “had to discuss living arrangements to get off the street.” Yet,
appellant testified that he did not live with his mother because “spending the night is not
considered living,” and because he was only staying at his mother’s “on and off.”
       After hearing the testimony and closing arguments, the court found appellant
guilty of both counts and found that appellant suffered a prior serious felony conviction.
This appeal timely followed.
                                       DISCUSSION
       Appellant argues that neither of his convictions are supported by sufficient
evidence. Appellant’s arguments are both dependent upon how one counts days under
the relevant statutes. On count 1, appellant contends that evidence of the date he moved
into the Kavanaugh address is too imprecise to support a finding of guilt beyond a
reasonable doubt. Specifically, relying on the argument that working days means days
the office was open for registration, appellant claims he could not be convicted of failing
to register if he moved into his mother’s house after January 2, 2013. According to
appellant, no evidence supports a finding he moved prior to that date. On count 2,
appellant contends that the evidence shows he was not a transient on January 10, 2013.
Appellant’s argument relied on a finding that he had more than 30 calendar days to
register as a transient. In addition, appellant argues that he cannot be convicted of both
counts 1 and 2 under the evidence adduced at trial.
Standard of Review and Applicable Law
       “In assessing the sufficiency of the evidence, we review the entire record in the
light most favorable to the judgment to determine whether it discloses evidence that is
reasonable, credible, and of solid value such that a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt. [Citations.] Reversal on this ground is
unwarranted unless it appears ‘that upon no hypothesis whatever is there sufficient

                                              4.
substantial evidence to support [the conviction].’ ” (People v. Bolin (1998) 18 Cal. 4th
297, 331.) Our sole function “is to determine whether any rational trier of fact could
have found the essential elements of the crime beyond a reasonable doubt,” which is the
same standard of review as in cases where the prosecution relies upon circumstantial
evidence. (People v. Williams (2009) 171 Cal. App. 4th 1667, 1673 (Williams).)
       Both of the charges against appellant arise under the transient sexual offender
registration requirements of section 290. Section 290 requires that certain sexual
offenders shall be required to register with the police for the rest of their life while
residing in California. (§ 290, subd. (b).) Section 290.011, entitled “Registration of
transients,” sets forth the primary obligations of a transient sexual offender. A transient
is “a person who has no residence.” (§ 290.011, subd. (g).) “ ‘Residence’ means one or
more addresses at which a person regularly resides, regardless of the number of days or
nights spent there, such as a shelter or structure that can be located by a street address,
including, but not limited to, houses, apartment buildings, motels, hotels, homeless
shelters, and recreational and other vehicles.” (Ibid.)
       A sexual offender living as a transient is required to register as a transient, and is
required to provide current information on “where he or she sleeps, eats, works,
frequents, and engages in leisure activities.” (§ 290.01, subds. (a) & (d).) While living as
a transient in California, every sexual offender who is required to register under section
290 is also required to update their registration at least every 30 days. (§ 290.012, subd.
(c).) “A transient who moves to a residence shall have five working days within which to
register that address, in accordance with subdivision (b) of Section 290.” (§ 290.011,
subd. (b).)
Sufficient Evidence Supports Appellant’s Conviction on Count 1
       Under the requirements of section 290.011, subdivision (b), a transient sexual
offender has a duty to update his registration within five working days of moving to a
residence. (§ 290.011, subd. (b).) Appellant makes two intertwined arguments as to why

                                               5.
his failure to register prior to his arrest on January 15, 2013, is not a violation of section
290.011, subdivision (b). First, appellant argues that under the plain language of the
statute “five working days” means five days on which the relevant authorities are open to
accept a registration change—i.e. “working day” means a day when the relevant
authorities are working. Based on trial testimony showing that the Fresno Police
Department’s registration office is only open Tuesday through Thursday each week,
appellant contends that his registration on January 16, 2013, would only be unlawful if he
had moved into a residence on or before January 2, 2013.2 Appellant then makes his
second argument, that the evidence regarding when he moved to the Kavanaugh address
is too imprecise to support a finding that he moved on or before January 2, 2013.
       We disagree. For the reasons set forth below, we conclude that under section
290.011, subdivision (b), “working day” means “a day when work is normally done as
distinguished from Saturdays, Sundays, and legal holidays.” Accordingly, appellant was
required to register if he moved into a residence on or before January 8, 2013.3 Under
this timeline, evidence that is reasonable, credible, and of solid value exists such that a
reasonable trier of fact could find appellant guilty beyond a reasonable doubt on count 1.
       The Meaning of “Five Working Days”
       In order to resolve appellant’s first argument, we must define the term “working
day.” “ ‘ “ ‘ Our role in construing a statute is to ascertain the Legislature’s intent so as
to effectuate the purpose of the law. [Citation.]’ ” ’ [Citation.] ‘ “[W]e begin with the
words of a statute and give these words their ordinary meaning.” . . . If, however, the
language supports more than one reasonable construction, we may consider “a variety of
extrinsic aids, including the ostensible objects to be achieved, the evils to be remedied,

2     January 2, 2013, was a Wednesday. Thus, under appellant’s argument the five
working days would be counted as January 3, 8, 9, 10, and 15.
3      Five working days from January 8, 2013, would include January 9, 10, 11, 14, and
15.


                                               6.
the legislative history, public policy, contemporaneous administration construction, and
the statutory scheme of which the statute is a part.” [Citation.] Using these extrinsic
aids, we “select the construction that comports most closely with the apparent intent of
the Legislature, with a view to promoting rather than defeating the general purpose of the
statute, and avoid an interpretation that would lead to absurd consequences.” ’ ” (People
v. Hagedorn (2005) 127 Cal. App. 4th 734, 741.)
       The term working day is not specifically defined with respect to section 290.
Historically, working day has been understood to mean “a day when work is normally
done as distinguished from Sundays and legal holidays.” (Webster’s 3d New Internat.
Dict. (1986) p. 2635.) This definition hews closely to the historical roots of the term in
legal parlance. As far back as 1882, the term working days was considered to have “in
commerce and jurisprudence a settled and definite meaning” of “days as they succeed
each other, exclusive of Sundays and holidays.” (Pedersen v. Eugster (E.D.La. 1882) 14
F. 422 [citing to Brooks v. Minturn (1851) 1 Cal. 481, 483].) This settled meaning
derived from maritime and construction law, as has been noted by leading law
dictionaries of the past. (See 2 Bouvier’s Law Dictionary (3ed. 1914) p. 3487, col. 2 [“In
Maritime Law. Working days include all days except Sundays and legal holidays and do
not include days on which, by the custom of the port, baymen stop work on the day of the
funeral of one of their deceased members . . . [¶] Running or calendar days on which the
law permits work to be done. The term excludes Sundays and legal holidays, but not
stormy days.”]; Black’s Law Dict. (Rev. 4th ed. 1968) p. 1780, col. 2 [“Construction
Contracts [¶] The term ‘working days may exclude not only Sundays and holidays, but
also days upon which no work can be done because of weather conditions. [¶] . . .
Maritime Law [¶] Running or calendar days on which law permits work to be done,
excluding Sundays and legal holidays.”].)
       However, the meaning of working day has also been expressed in a slightly less
precise manner. The current version of section 290.011 was introduced in 2007 and non-

                                             7.
substantively amended in 2009 and 2010. (See § 290.011.) In some dictionaries from
that time frame, working day is defined (through the term workday) as “[a] day on which
work is usually done.” (American Heritage Dict. (4th ed. 2000) p. 937, col. 2.) And
working day has been removed from Black’s; replaced by more common terms such as
business day—which focuses on days when business is typically conducted. (Black’s
Law Dict. (10th ed. 2014) p. 480, [“business day (1826) A day that most institutions are
open for business, usu. a day on which banks and major stock exchanges are open,
excluding Saturdays, Sundays, and certain major holidays.”].)
       Similarly, while no court appears to have defined the term working days in prior
section 290 cases, we have previously proceeded according to an analysis which
presumed that working days are the days on which work is normally done. For example,
in Williams, supra, 171 Cal.App.4th at page 1669 we considered a situation where
Mr. Williams was released from prison on May 24, 2006, and immediately traveled to
Madera. Although informed that he must register under section 290 within five working
days of coming to Madera, Mr. Williams failed to register. (Id. at p. 1670.) He was
arrested on Saturday, June 3, 2006, 10 days after arriving in Madera. (Ibid.) While the
dispute focused on when Mr. Williams began residing in Madera, we noted that he had
“passed six full working days” in Madera and specifically identified those days as
“Thursday and Friday, the 25th and 26th of May, as well as Tuesday through Friday, May
30 through June 2, 2006. Monday, May 29, had been the Memorial Day holiday.” (Id. at
p. 1670.) Based on our resolution of the residence issue and this accounting of time, we
concluded that Mr. Williams “was required and failed to register within the five working
days allotted him.” (Id. at p. 1673.)
       Thus, while there are some historical differences in the common understanding of
working day, the term has consistently been used to denote the days on which business is
normally done, regardless of whether business is actually done. Appellant argues for a
construction which includes only the specific working days of the entity responsible for

                                            8.
acting—in this case the Fresno Police Department’s registration office. Appellant
concedes, however, that he has found no case supporting this proposed reading of the
statute, and provides no grammatical support for his position.
       We, therefore, conclude that the statute does not support more than one reasonable
construction relevant to this case and confirm, consistent with the general understanding
of the term and the implicit analysis of our past cases, that working day means a day
when work is normally done as distinguished from Saturdays, Sundays, and legal
holidays.
       While appellant contends that the Legislature could have used the phrase “Monday
through Friday, excluding holidays” if it had meant something similar to the
interpretation we adopt, this argument presupposes that the words the Legislature chose
do not mean just that. As shown above, “Monday through Friday, excluding holidays” is,
functionally, the meaning of their word choice. Regardless, even if we had found the
language ambiguous, substantial extrinsic evidence supports our reading.
       The purpose and intent of the statutory registration scheme, including the public
policy behind it, and the objects to be achieved and the evils to be remedied through it,
has been regularly discussed in the case law. “Sex offenders have been identified by the
Legislature as posing a continuing threat to society. [Citation.] Section 290 is therefore
aimed at controlling crime and preventing recidivism in sex offenders. [Citation.] ‘ “The
purpose of section 290 is to assure that persons convicted of the crimes enumerated
therein shall be readily available for police surveillance at all times because the
Legislature deemed them likely to commit similar offenses in the future.” ’ ” (People v.
Horn (1998) 68 Cal. App. 4th 408, 417 (Horn).)
       Under our reading of working days, sexual offenders subject to registration
requirements are not likely to have longer than nine calendar days in which to initially
register their address or update their registration if they move. This limited time ensures
that these individuals, deemed high-risk for recidivism, will quickly be available for

                                              9.
police surveillance. Under appellant’s reading, this timeframe could be greatly extended.
Under the facts of this case, appellant argued he should have had a minimum of 13 days
in which to register and further suggests that in situations where registration offices are
open one day a week registrants should be given 30 days or more to register. Such a
result would completely undercut the stated goals of the registration requirement.
       Outside of the sexual offender registration statutory scheme, the term working
days is regularly utilized by the Legislature. In these contexts, too, our construction is
supported. In the limited instances where statutory definitions exist, they do not support
appellant’s proposal. (See Bus. & Prof. Code, §§ 7598.4, subd. (b), 7599.39 [“ ‘Within
three working days’ means 72 hours from the time an employee is first compensated for
alarm agent services for a licensee.”].) And in the regulatory sphere, virtually all
definitions support our construction. (See, e.g., Cal. Code Regs., tit. 8, § 330, subd. (b)
[“ ‘Working days’ means Mondays through Fridays but shall not include Saturday,
Sunday or State Holidays.”]; Cal. Code Regs., tit. 8, § 347, subd. (z) [“ ‘Working Days’
means any day that is not a Saturday, Sunday or State-recognized holiday as provided in
Government Code Sections 6700 and 6701.”]; Cal. Code of Regs., tit. 14, § 790, subd.
(w)(3) [“ ‘Working Days’ means those days of the week that are not state or federal
holidays, weekends or days that State of California offices are ordered to be closed by the
Governor.”]; Cal. Code Regs., tit. 14, § 2000, subd. (48) [“ ‘Working days’ means all
days except Saturdays, Sundays, and official California State Holidays.”]; Cal. Code
Regs., tit., 28 § 1300.71, subd. (a)(13) [“ ‘Working days’ means Monday through Friday,
excluding recognized federal holidays.”].) Our construction is thus consistent with both
the ordinary meaning of the term and extrinsic evidence relating to both the statutory
scheme and the common regulatory meaning of the language when used by the
Legislature.




                                             10.
       We reject appellant’s argument in reply that the statute must be read as he
proposes, in part based on allegations that the Fresno Police Department and the trial
judge applied appellant’s construction for working days.
       With respect to appellant’s allegations that the Fresno Police Department
understood working days to mean only the days the registration office was open,
appellant provides no law suggesting that the understanding of a witness will trump the
clear language of the statute. And we see no indication in the record that the trial judge
lacked a proper understanding of the law. At most, in response to an objection to
questions about the meaning of working days to the Fresno Police Department, the trial
court stated: “I want to hear where this is going. A workday is a workday. He already
explained that the officer was available Tuesday through Thursday.” We find no reason
to overturn the general presumption that the trial court knew and applied the correct law
based on this ambiguous response to an objection. (People v. Tessman (2014) 223
Cal. App. 4th 1293, 1302 [“As a broad general proposition, cases have stated that a trial
court’s remarks in a bench trial cannot be used to show that the trial court misapplied the
law or erred in its reasoning.”]; People v. Sangani (1994) 22 Cal. App. 4th 1120, 1138
[“We must presume that the trial court knew and applied the correct law in the exercise of
its official duties.”].)
       Finally, while it is true that an ambiguous statute must be interpreted under the
rule of lenity, “[t]his principle . . . does not require that the statute be given its narrowest
meaning, nor does it require that the statute be strained and distorted in order to exclude
conduct clearly within its scope. [Citation.] It merely means that the statute will be
construed as favorably to the defendant as its language and intent will reasonably
permit.” (Horn, supra, 68 Cal.App.4th at p. 419.) Our construction holds true to this
principle.




                                               11.
       Analysis Under the Proper Definition of Working Days
       Under our construction of working days, appellant was required to register on or
before January 15, 2013, if he obtained a residence by January 8, 2013. We find
sufficient evidence supports appellant’s conviction for failing to register. At the time of
appellant’s arrest, Ms. Cooley repeatedly admitted that appellant was residing at the
Kavanaugh address and told officers that appellant had been there for a couple of weeks.
And, while appellant believed he did not have permission to move in with his mother
until January 16, he admitted at trial that he started sleeping at the Kavanaugh address in
January 2013.
       Relying on People v. Mejia, (2007) 155 Cal. App. 4th 86 (Mejia), appellant argues
that Ms. Cooley’s “couple of weeks” timeframe is not precise enough to confirm beyond
a reasonable doubt the date that appellant violated the five working day registration
requirement. We disagree and note that Mejia is distinguishable. In Mejia, the
prosecution was required to show that the defendant engaged in three or more acts of
sexual abuse over a period of at least three months, a 90-day period ending September 17,
2004. (Mejia, supra, 155 Cal.App.4th at pp. 94-95.) However, the testimony introduced
at trial provided no guidance as to when the abuse started. While multiple instances of
abuse were disclosed, the abuse was not regular enough to confirm that one instance
occurred in each week of the relevant time period. (Id. at pp. 94-95.) For this reason, the
jury was left to “speculate that the first incident occurred early enough in June to satisfy
the 90-day requirement expiring on September 17, 2004.” (Id. at p. 95.)
       In contrast, here the totality of the evidence is sufficient to conclude, without
speculation, that appellant was residing at the Kavanaugh address prior to January 8,
2013. The jury heard statements from Ms. Cooley that appellant had been staying at the
Kavanaugh address for a couple of weeks and from appellant that he began staying there
sometime in January. As appellant’s arrest was only one week after January 8, it requires



                                             12.
no speculation to infer that appellant had moved into the Kavanaugh address between
January 1 and January 7, and the trial court was free to make that factual inference.
       Although the supporting testimony is general in nature, it does not run afoul of the
principles set forth in Mejia. Indeed, the Mejia court acknowledged that “the prosecution
need not prove the exact dates of the predicate sexual offenses in order to satisfy the
three-month element. Rather it must adduce sufficient evidence to support a reasonable
inference that at least three months elapsed between the first and last sexual acts. Generic
testimony is certainly capable of satisfying that requirement . . . .” (Mejia, supra, 155
Cal.App.4th at p. 97.) In this case, the generic testimony was sufficiently reasonable,
credible, and of solid value to conclude beyond a reasonable doubt that appellant had
moved into a residence prior to January 8, 2013.4
Sufficient Evidence Supports Appellant’s Conviction on Count 2
       Under the requirements of section 290.012, subdivision (c), a transient sexual
offender has a duty to update his registration “at least every 30 days, in accordance with
Section 290.011.” (§ 290.012, subd. (c).) Appellant contends that he had until January
10, 2013, to update his registration. On the assumption that appellant moved into the
Kavanaugh address between December 30, 2012, and January 5, 2013, appellant
concludes that the evidence is insufficient to show he had a duty to update his registration
on January 10 because he was no longer transient as of that date.
       The People agree that appellant’s conviction under count 2 cannot stand, but for
different reasons. Despite arguing on count 1 that working days means Mondays through
Fridays, excluding weekends, the People argue that to convict appellant on count 1, the
trial court necessarily found that appellant “moved into his mother’s house on or before


4      The statute’s broad definition of residence as “one or more addresses at which a
person regularly resides, regardless of the number of days or nights spent there,”
(§ 290.011, subd. (g)) further supports the reasonable conclusion that appellant had an
obligation to register his residence at the Kavanaugh address prior to January 8, 2013.


                                             13.
January 2.” In doing so, the People wrongly adopt the working day construction
proposed by appellant and opposed by the People with respect to count 1 by contending
that five working days from January 3 “would have been January 16.” The People’s
position is inconsistent with the statute and the People’s prior positions and we, therefore,
reject it. (People v. Sanders (2012) 55 Cal. 4th 731, 740 [“We decline to accept this
concession because it is not supported by the statutory language.”].)
        Appellant first registered as a transient on November 28, 2012. Under the
provisions of Penal Code section 290.012, subdivision (c), appellant is required to update
his registration “at least every 30 days, in accordance with Section 290.011” if he remains
a transient. Under section 290.011, subdivision (a), appellant is required to “reregister no
less than once every 30 days” and, if he fails “to reregister within any 30-day period,”
appellant is subject to prosecution. Appellant did not register again until January 16,
2013.
        In contrast to our discussion under section 290.011, subdivision (b), the relevant
timing requirements of subdivision (a) and section 290.012 do not refer to “working
days.” Instead, they refer simply to days. Thus, as both appellant and the People
recognize, appellant’s 30-day period expired on December 28, 2012, exactly 30 days
from when he first registered as transient. While appellant contends he was entitled to a
five working day grace period, there is no support for this position within the relevant
statutes. While testimony was elicited at trial showing the Fresno Police Department’s
computers provide a period of time before identifying a registrant as out of compliance,
Officer Lopez explained that this was not a grace period but instead a confirmation that
the registrant was more than five days out from the registration requirement. Appellant
identifies no reason why, even if a grace period is provided by the police, such conduct
should control over the plain meaning of the statute. Accordingly, if the evidence can




                                             14.
reasonably support a conclusion that appellant was transient as of December 29, 2013,
appellant was obligated to register as a transient on or before December 28, 2013.5
       As discussed above, the evidence can reasonably support the conclusion that
appellant did not move to the Kavanaugh address until sometime between January 1 and
January 7, 2013. Prior to that time, appellant was registered as a transient and testified he
was sleeping in various locations. Through various arguments the People suggest that the
evidence corroborates a move in date for the Kavanaugh address between Christmas 2012
and January 2, 2013, based on appellant being contacted by the police at a nearby store
on December 30, 2012. However, contradictory evidence, which the trial court was free
to credit, shows that the December 30 contact could have been the result of appellant
staying with the mother of his child.
       It is the province of the finder of fact to weigh the evidence. “ ‘ “We resolve
neither credibility issues nor evidentiary conflicts; we look for substantial evidence.” ’ ”
(People v. Manibusan (2013) 58 Cal. 4th 40, 41.) Reviewing the record, we conclude that
the fact finder could rely on evidence that was reasonable, credible, and of solid value to
conclude beyond a reasonable doubt that appellant had an obligation to register as a
transient on or before December 28, 2012, and failed to do so.
Appellant can be Convicted of Both Counts
       Appellant’s final argument is that he could not be convicted of both failing to
register a residence and failing to register as a transient. However, appellant’s argument
is predicated on the already rejected premise that he had until January 10, 2013 to register
as a transient. Appellant recognizes that conviction on both counts would be appropriate
if appellant was in violation of two separate duties to register. (See People v. Davis


5      Appellant does not contest that he could have registered at some point within the
30-day period and has not argued that impossibility on the last day of the registration
period justifies a failure to comply. Thus, we have no reason to consider the effect of the
end of the 30-day period falling on a Friday, when the registration office was closed.


                                             15.
(2002) 102 Cal. App. 4th 377, 381-383 [finding a registrant can be convicted for failing to
register each time a separate duty to register arises]; People v. Meeks (2004) 123
Cal. App. 4th 695, 702-703; People v. Villegas (2012) 205 Cal. App. 4th 642, 648.) Such is
the case here.
       Appellant’s duty to register as a transient was violated when appellant failed to
reregister on December 28, 2012. After that duty was violated, appellant moved to the
Kavanaugh address. He then had a duty to register that move within five working days
and failed to do so. As the first violation was complete before the duty to register
supporting the second violation arose, appellant can be properly convicted of both
violations.
                                     DISPOSITION
       The judgment is affirmed.




                                            16.